                                  UNITED STATES DISTRICT COURT
                                        DISTRICT OF MAINE


                       March, 2020 CRIMINAL TRIAL LIST FOR PORTLAND
        This list contains criminal cases that will be scheduled for trial in Portland during the
month of March, 2020.

Jury Selection is scheduled for March 2nd and March 3rd at 9:00 a.m.: 1

       Prior to jury selection, Counsel should be prepared to submit to the Court, orally or in
camera, a list of witnesses who may be called to testify at trial, so that the Court may inquire of
the potential jury members whether they are acquainted with any of the witnesses.
Filings:

        Any requested voir dire interrogatories; requested jury instructions, the need for which
can reasonably be anticipated at that time; and trial briefs, not to exceed twenty (20) pages,
shall be filed by February 24th.

Juror Questionnaires:

       Jurors summoned for selection are required to complete a questionnaire containing
questions that will not be asked during jury impanelment. These questionnaires will be available
in CM/ECF seven (7) days prior to selection and counsel are to review those questionnaires prior
to selection. Only those questionnaires that are not available in CM/ECF will be available for
review on the day of jury selection. Counsel of record will be provided access to these documents
through the date of jury selection, after which the questionnaires will not be available for review.
Notifying the Court:

          Counsel shall advise the Clerk not later than February 13th whether their case is firm for
trial or is to be otherwise resolved. Any change of plea will be taken prior to jury selection.

        Federal Rule of Criminal Procedure 50 requires that scheduling preference must be
given to criminal proceedings as far as practicable. The District of Maine Speedy Trial Plan
requires that the trial of those defendants in custody solely because they are awaiting trial or
those defendants designated as high risk shall be given preference over other criminal cases.
18 U.S.C. § 3164(a).
Pattern Criminal Jury Instructions:

       The Pattern Criminal Jury Instructions for the District Courts of the First Circuit
are available for inspection in the Clerk's Office and can also be found on the District
Court's Internet Home Page at www.med.uscourts.gov.
        Counsel are specifically directed to Local Rule 157.4 and should consult with the Court if
there is any doubt regarding the application of this rule.
1 The Court will ordinarily plan to select 3 juries per day, with the second day held in reserve. Counsel
should be prepared to select a jury on the first day, regardless of position on the trial list. The Court will
notify counsel as soon as practicable if the second day is not needed.
Trials to Commence in March, 2020

 1)    USA                                 v.   BREVAN ORVILLE WHITE*
       Criminal No. 2:13-cr-00206-JDL

       Daniel J. Perry, AUSA                    John W. Van Lonkhuyzen, Esq.
       Sheila W. Sawyer, AUSA

       *Defendant is in federal custody.


 2)    USA                                 v.   YEHUDI PARDO
       Criminal No. 2:18-cr-00063-GZS           DANIEL L. POLAND, III
                                                D. L. P. BUILDERS, LLC
                                                SHAWNA BIELAWSKI

       David B. Joyce, AUSA                     William E. Gens, Esq.
       Christopher Hill, AUSA                   Bradford Ryan Stanton, Esq.
       Daniel J. Perry, AUSA                    Valerie A. Randall, Esq.
       Donald E. Clark, AUSA                    David J. Bobrow, Esq.
       Johnathan Nathans, AUSA                  Sarah A. Churchill, Esq.


 3)    USA                                 v.   SCOTT ADAMS*
       Criminal No. 2:18-cr-00072-DBH

       David B. Joyce, AUSA                     Amy L. Fairfield, Esq.
       Donald E. Clark, AUSA

       *Defendant is in federal custody.


 4)    USA                                 v.   BRIAN HOPKINS
       Criminal No. 2:18-cr-00112-DBH

       David B. Joyce, AUSA                     George Hess, Esq.
       Donald E. Clark, AUSA


 5)    USA                                 v.   SHOU CHAO LI*
       Criminal No. 2:18-cr-00178-DBH           DERONG MIAO*

       Darcie N. McElwee, AUSA                  John P. Simpson, Esq.
                                                Mingli Chen, Esq.
                                                Jeffrey W. Langholtz, Esq.

       *Defendant is in federal custody.
6)    USA                                 v.   CHRISTOPHER OCHOA*
      Criminal No. 2:19-cr-00077-JAW           RUSSELL HEARLD
                                               ARTHUR MERSON

      Craig M. Wolff, AUSA                     Robert C. Andrews, Esq.
                                               David R. Beneman, Esq.
                                               Amber L. Tucker, Esq.

      *Defendant is in federal custody.


7)    USA                                 v.   TYLER GARNETT*
      Criminal No. 2:19-cr-00127-JAW

      Craig M. Wolff, AUSA                     Joel Vincent, Esq.

      *Defendant is in federal custody.


8)    USA                                 v.   TRAVER BROWN*
      Criminal No. 2:19-cr-00139-JDL           JEFFREY VALLE
                                               ANGEL VALLE

      Nicholas M. Scott, AUSA                  Dylan R. Boyd, Esq.
      Donald E. Clark, AUSA                    Sarah A. Churchill, Esq.
                                               Roger F. Brunelle, Jr., Esq.

      *Defendant is in federal custody.


9)    USA                                 v.   NATASHA CRUZ-DELORBE
      Criminal No. 2:19-cr-00141-JAW

      Nicholas M. Scott, AUSA                  Luke Rioux, Esq.


10)   USA                                 v.   ERIC MERCADO*
      Criminal No. 2:19-cr-00149-JDL           STEVEN HARDY*
                                               NATHANIEL RIVERA

      Daniel J. Perry, AUSA                    Robert A. Levine, Esq.
                                               John Scott Webb, Esq.
                                               Amy L. Fairfield, Esq.

      Defendant is in federal custody.
11)   USA                                 v.   DUSTIN BEACH*
      Criminal No. 2:19-cr-00155-GZS

      Michael J. Conley, AUSA                  David R. Beneman, Esq.

      *Defendant is in federal custody.


12)   USA                                 v.   RODNEY CROWLEY
      Criminal No. 2:19-cr-00164-JDL

      Craig M. Wolff, AUSA                     Sarah E. Branch, Esq.


13)   USA                                 v.   WHALI HENRY
      Criminal No. 2:19-cr-00174-NT

      Johnathan Nathans, AUSA                  Neal K. Stillman, Esq.


14)   USA                                 v.   ALEX MOUSTROUPHIS
      Criminal No. 2:19-cr-00177-NT

      Michael J. Conley, AUSA                  Daphne Hallett Donahue, Esq.


15)   USA                                 v.   RAYEVON DESCHAMBAULT*
      Criminal No. 2:19-cr-00187-JAW

      Christopher Hill, AUSA                   William Maselli, Esq.
      Donald E. Clark, AUSA

      *Defendant is in federal custody.


16)   USA                                 v.   JOSE AVILA
      Criminal No. 2:19-cr-00188-JDL           BUNNY HIBBERT*

      Daniel J. Perry, AUSA                    George Hess, Esq.
                                               Randall J. Bates, Esq.

      *Defendant is in federal custody.


17)   USA                                 v.   JEFFREY PHILLIPS
      Criminal No. 2:19-cr-00193-GZS

      Daniel J. Perry, AUSA                    Richard S. Berne, Esq.
18)   USA                                 v.   CARL LOOMIS*
      Criminal No. 2:19-cr-00213-NT

      Craig M. Wolff, AUSA                     Roger F. Brunelle, Jr., Esq.

      *Defendant is in federal custody.


19)   USA                                 v.   JOSEPH FALL*
      Criminal No. 2:19-cr-219-DBH             CORINA FALL

      Sheila W. Sawyer, AUSA                   David R. Beneman, Esq.
                                               Clifford Strike, Esq.

      *Defendant is in federal custody.


20)   USA                                 v.   TERREL WALKER
      Criminal No. 2:19-cr-00220-JDL

      Meghan E. Connelly, AUSA                 Leonard I. Sharon, Esq.


21)   USA                                 v.   JEREMY HUGH ROGERS*
      Criminal No. 2:19-cr-00222-GZS

      Richard W. Murphy, AUSA                  James M. Mason, Esq.

      *Defendant is in federal custody.


22)   USA                                 v.   DANIEL GARCIA-MEJIA*
      Criminal No. 2:20-cr-00004-NT

      Christopher Hill, AUSA                   Valerie A. Randall, Esq.

      *Defendant is in federal custody.


23)   USA                                 v.   ANGEL ISAULA*
      Criminal No. 2:20-cr-00012-DBH

      Christopher Hill, AUSA                   Amy L. Fairfield, Esq.

      *Defendant is in federal custody.
24)   USA                                 v.   JOSUE CALVO-BURGUET*
      Criminal No. 2:20-cr-00013-JDL

      Christopher Hill, AUSA                   Valerie A. Randall, Esq.

      *Defendant is in federal custody.
                              UNITED STATES DISTRICT COURT
                                    DISTRICT OF MAINE

                            ELECTRONIC EVIDENCE PRESENTER


The U.S. District Court for the District of Maine offers various audio/visual equipment for
members of the bar to use during hearings or trials. While each courtroom accommodates a
different configuration of audio/visual equipment, they each accommodate the use of the
Electronic Evidence Presenter (EEP).

The EEP consists of a digital document camera, a video cassette or digital video disk (DVD)
player, and a projector. Images of exhibits (documents, photographs, negatives, objects, x-
rays, transparencies, etc.) are displayed using the digital document camera permitting the
judge, attorneys, witnesses and jury to view the images simultaneously. Using this equipment,
the operator can zoom in on the most critical area of the exhibit in detail.

The EEP also allows attorneys to connect a laptop for presentation of evidence using
PowerPoint or other presentation software. Attorneys MUST provide their own technical
assistance in preparing the laptop evidence presentation. The court will not troubleshoot
compatibility problems for attorneys using the EEP.

Important:

Attorneys who wish to use courtroom audio or visual equipment at a trial or hearing are
required to understand and be prepared to operate that equipment. Attorneys who plan
to use their own electronic equipment (such as laptops) at hearing or trial must schedule
time well in advance to practice and to test their equipment’s compatibility with that
courtroom’s system. Practice time should be scheduled with the Information Technology (IT)
staff listed below for a date not less than two weeks prior to the hearing or trial.

The Court may deny the use of audio/visual equipment during a hearing or trial to attorneys who
have failed to attend a practice session to confirm their equipment’s compatibility with the
court’s system.

RESERVING THE ELECTRONIC EVIDENCE PRESENTER AND SCHEDULING A PRACTICE
SESSION

Reservations for the EEP should be made two weeks in advance of the date of the proceeding.
To reserve the equipment and/or to schedule a practice session, please contact:

I.T. Department for the U.S. District Court

Helpdesk@med.uscourts.gov

207-274-5117

http://www.med.uscourts.gov/nodeblock/courtroom-practices
